              Case 2:21-cv-01000-RSL Document 7 Filed 08/10/21 Page 1 of 2



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 6                                        AT SEATTLE
 7
      In re PAUL and CONSTANCE SORENSEN,
 8
      and the marital community thereof, as owners              Cause No. C21-1000RSL
      and operators of the M/V SOL MATES,
 9
                             Plaintiffs.                        ORDER REGARDING NOTICE TO
10
                                                                INTERESTED PARTIES

11

12          On or about July 27, 2021, plaintiffs Paul and Constance Sorensen, as the owners and
13   operators of the M/V SOL MATES, filed a “Complaint for Exoneration from or Limitation of
14
     Liability” under Supplemental Admiralty Rule F. Plaintiffs seek a declaration regarding their
15
     liabilities, if any, arising from a fire aboard the M/V SOL MATES on March 29, 2021, at the
16
     Quartermaster Yacht Club Marina on Vashon Island. Having reviewed the complaint and the
17

18   remainder of the record, it is HEREBY ORDERED as follows.

19          (1) Plaintiffs shall, within five days of the date of this Order, deposit into the Registry of
20   the Court security for costs in the amount of five hundred dollars ($500.00) as provided in Local
21
     Supplemental Admiralty Rule 120(b). Additional security for costs at the rate of six percent (6%)
22
     per annum shall be paid into the Registry on or before the anniversary date of this Order until
23
     judgment is entered in the above-captioned matter or the case is dismissed.
24

25          (2) Plaintiffs shall make reasonable efforts to identify the owners and operators of the

26   M/V LADY CJ, the S/V ROSE, the S/V MARY CLARE, and the Quartermaster Yacht Club
27
     ORDER REGARDING NOTICE TO
28   INTERESTED PARTIES - 1
               Case 2:21-cv-01000-RSL Document 7 Filed 08/10/21 Page 2 of 2



 1   Marina and shall document their efforts, whether successful or unsuccessful. Plaintiffs shall, not
 2   later than the day of the second publication required in paragraph (3), send or deliver copies of
 3
     the complaint and this Order to each of them and to every other person known to have a claim
 4
     against the vessel or the plaintiffs arising out of the fire from which the claims sought to be
 5

 6   limited arose.

 7          (3) Plaintiffs shall publish a copy of this Order in the Seattle Daily Journal of Commerce
 8   for four consecutive weeks starting the week of August 16, 2021.
 9
            (4) Any person who has or may have a claim with respect to which the complaint seeks
10
     exoneration or limitation shall file his or her claim with the Clerk of the Court under the above
11
     cause number no later than October 25, 2021. Each claim shall comply with the requirements of
12

13   Supplemental Admiralty Rule F(5). A copy of such claim shall be served on or mailed to the

14   attorney for plaintiffs, Donald McLean, Bauer Moynihan & Johnson LLP, 2101 Fourth Avenue,
15   Suite 2400, Seattle, WA 98121.
16
            (5) If a claimant desires to contest either plaintiffs’ right to exoneration from or the right
17
     to limitation of liability, he or she shall file and serve an answer to the complaint in the above-
18
     captioned matter unless such answer is included in the claim filed pursuant to paragraph (4).
19

20
            Dated this 10th day of August, 2021.
21

22                                              Robert S. Lasnik
                                                United States District Judge
23

24

25

26

27
     ORDER REGARDING NOTICE TO
28   INTERESTED PARTIES - 2
